Citation Nr: 1431817	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for total abdominal hysterectomy with claimed loss of both ovaries.  


REPRESENTATION

Appellant represented by:	David Cole, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran performed active military service from January 1979 to July 1988.  

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part denied an increased rating for total abdominal hysterectomy with left salpingo-oopherectomy due to fibroid uterus.    

The record before the Board consists of paper claims files and electronic files. 

In August 2009, the RO established service connection for Raynaud's phenomenon and granted separate 20 percent ratings for neuropathy of each of four extremities.  In September 2009, the Veteran submitted a VA Form 9 on which she indicated disagreement with the decision on Raynaud's phenomenon, although it is unclear which part or parts of the decision were contested.  The RO construed the prematurely submitted VA Form 9 as a notice of disagreement.  In January 2010, the RO issued a statement of the case that addresses the four initial 20 percent ratings for Raynaud's-related neuropathy of the four extremities.  The Veteran perfected the appeal by submitting a VA Form 9 in February 2010.  However, the claims files reflect that in March 2011, the Veteran indicated a desire to withdraw the following claim: "930,DOC 9-18-09, chronic low back pain, and right sural nerve neuropathy."  During a hearing before the undersigned Veterans Law Judge in September 2013, the Veteran's representative confirmed that the only issue before the Board is an increased rating for a total abdominal hysterectomy, although the representative noted that a claim might arise for an earlier effective date for the award of an increased rating.  In any event, it appears that the Veteran has indicated a desire to withdraw her appeal for higher initial ratings for Raynaud's phenomenon.  Thus, those issues are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran claims that a higher disability rating is warranted for the residuals of her service-connected total abdominal hysterectomy.  Currently, her disability has been assigned a 30 percent rating under Diagnostic Code 7618, due to the surgical  removal of her uterus and left ovary.   See 38 C.F.R. § 38 C.F.R. § 4.116, Diagnostic Code 7618 (2013).  She claims that both of her ovaries were removed during the April 1997 in-service hysterectomy surgery, and thus her disorder warrants a higher rating under Diagnostic Code 7617, which allows for the assignment of a 50 percent rating for the removal of the uterus and both ovaries.  See 38 C.F.R. § 4.116, Diagnostic Code 7617.  In support of this contention, the Veteran submitted a June 2008 private sonogram report which shows that the right ovary was not visualized; the examiner stated that it was uncertain if this represented a surgical absence.  

The Veteran has not been offered a VA compensation examination to determine whether the right ovary remains intact.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a medical examination should be offered prior to re-adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO must ensure that up-to-date VA and private treatment reports are associated with the claims files or electronic records. 

2.  After the development requested above has been completed to the extent possible, the AMC or RO should make arrangements for an appropriate examination to determine whether the Veteran's April 1997 in-service hysterectomy involved the removal of her right ovary.  The claims files and electronic records should be made available to the physician for review.  The physician is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, complete the clinical examination, and then determine whether it is at least as likely as not (50 percent or greater possibility) that the right ovary has been surgically removed.  

The physician is asked to offer a rationale for any conclusion reached.

3.  After the development requested above has been completed to the extent possible, the AMC or RO should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and her agent should be furnished a supplemental statement of the case (SSOC) that considers all evidence added to the record since the January 2010 SSOC.  They should be given an opportunity to respond to the SSOC before the case is returned to the Board. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



